UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7341



WILLIAM JAMISON,

                                           Petitioner - Appellant,

          versus


STATE OF MARYLAND; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-98-838-H)


Submitted:   November 5, 1998          Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Jamison, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Gwynn X. Kinsey, Jr., Assistant Attorney General,
David Jonathan Taube, Assistant Attorney General, Ann Norman Bosse,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Jamison seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We find that Jamison’s petition was not timely

filed in the district court. See 28 U.S.C.A. § 2244(d) (West Supp.

1998); Brown v. Angelone, 150 F.3d 370, 374-76 (4th Cir. 1998).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2